Title: From Thomas Jefferson to Thomas Whittemore, 5 June 1822
From: Jefferson, Thomas
To: Whittemore, Thomas

Monticello
June 5. 22.I thank you, Sir, for the pamphlets you have been so kind as to send me, and am happy to learn that the doctrine of Jesus, that there is but one God, is advancing prosperously among our fellow-citizens. had his doctrines, pure as they came from himself, been never sophisticated for unworthy purposes, the whole civilised world would at this day have formed but a single sect. you ask my opinion on the items of doctrine in your catechism. I have never permitted myself to meditate a specified creed. these formulas have been the bane & ruin of the Christian church, it’s own fatal invention which, thro’ so many ages, made of Christendom a slaughter house, and at this day divides it into Casts of inextinguishable hatred to one another. witness the present internecine rage of all other sects against the Unitarian. the religions of antiquity had no particular formulas of creed. those of the modern world none; except those of the religionists calling themselves Christians, and even among these, the Quakers have none. and hence alone the harmony the quiet, the brotherly affections, the exemplary and unschismatising society of the Friends. and I hope the Unitarians will follow their happy example. With these sentiments of the mischiefs of creeds and confessions of faith, I am sure you will excuse my not giving opinions on the items of any particular one; and that you will accept at the same time the assurance of the high respect and consideration which I bear to it’s author.Th: Jefferson